DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of references that could be reasonably combined that taught:
a non-transitory computer-readable recording medium having stored therein a screen output program for causing a computer to execute a process, the process comprising:  receiving an input operation from each of a plurality of referees in a match of a competitive game;  specifying, based on the input operation, a referee who performs an input, a first input or a second input, and a plurality of players in the match;  generating a first image including middle areas and small areas, the middle areas being assigned for each player of the plurality of players, the small areas being assigned to each of the plurality of referees for each of the middle areas and being provided to be arranged along a timeline indicating a progress of the match;  adding, in the first image, an index indicating the first input or the second input to a position determined by the specified player, the specified referee, and a timing related to the input operation; and  outputting a second image in which the index is added in the first image,  wherein the generating process includes:  when both of the first input and the second input are input at a timing belonging to the same scale, generating the screen by counting the number of times of the inputs; and  adding the index for the input having a priority, which is designated in advance, to be superimposed on the scale.  The closest prior art, the Boxing Scoring System 2013 discloses a scoring system with multiple referees inputting 2 possible scoring inputs and a display where an associated index is placed at a position determined by the specified player, the specified referee and the timing of the input.  The Boxing Scoring System 2013, however fails to disclose when both of the first input and the second input are input at a timing belonging to the same scale, generating the screen by counting the number of times of the inputs; and adding the index for the input having a priority to be superimposed on the scale. The Boxing Scoring System 2013 makes no provision for prioritizing either of the two inputs.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715